PER CURIAM
As allowed by ORS 183.400, petitioner seeks a judicial determination of the validity of OAR 255-094-0006(2)(d), a rule adopted by the Board of Parole and Post-Prison Supervision (board). That rule requires “active supervision to the expiration of the indeterminate sentences” for those individuals convicted of certain sex offenses. Petitioner contends that the board exceeded its statutory authority when it adopted the rule because, according to him, ORS 144.085 and ORS 144.103 do not authorize active supervision. We find petitioner’s argument unavailing and conclude that the board did not exceed its authority in adopting OAR 255-094-0006(2)(d).
OAR 255-094-0006(2)(d) held valid.